DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Pressure controller” in claims 1 and 6 because it uses a generic placeholder (i.e., “controller”) that is coupled with functional language (i.e., “that causes an internal pressure of a cuff to be attached to a subject, to change”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This limitation is being interpreted to correspond to a pump mechanism and a valve mechanism as recited in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 6, 10, and 11 are objected to because of the following informalities:
Claim 1, line 9: “pressure vibration that occurs” should be replaced with --pressure vibrations that occur--;
Claim 6, line 9: “pressure vibration that occurs” should be replaced with --pressure vibrations that occur--;
Claim 10, line 8: “pressure vibration that occurs” should be replaced with --pressure vibrations that occur--; and
Claim 11, line 8: “pressure vibration that occurs” should be replaced with --pressure vibrations that occur--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “an inflection point of a change of the statistical value” in lines 11-12. A change of a statistical value is a single value. It is unclear how there can be an inflection point of a single value. Isn’t a plurality of changes of a plurality of measures of the statistical value required in order to have an inflection point? For the purposes of examination, the claim will be interpreted such that there are a plurality of measures of the statistical value and the inflection point is of changes of the plurality of measures of the statistical value. Claims 6, 10, and 11 recite similar limitations, so they are rejected on similar grounds.
Claim 1 recites “an inflection point of a change of the statistical value” in lines 11-12. Based on the specification, the inflection point of a change of the statistical value  appears to correspond to a maximal value (Page 6, lines 8-14;  Page 7, line 28 to Page 8, line 1; Page 10, lines 8-14 of the Applicant’s specification). However, the ordinary meaning of an inflection point is “a point of a curve at which a change in the direction of curvature occurs” (e.g., from convex to concave). The ordinary meaning of an inflection point does not encompass a maximal point per se. However, in light of the specification, the term is used in the claim to mean a maximal point. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Therefore, the term “inflection point of a change of the statistical value” is indefinite because the specification does not clearly redefine the term. Claims 6, 10, and 11 recite similar limitations, so they are being rejected on similar grounds.
Claim 1 recites “estimates a venous pressure of the subject based on an inflection point of a change of the statistical value due to the change of the internal pressure of the cuff” in lines 11-12, which suggests that there is one venous pressure estimation. Claim 1 further recites “the venous pressure estimated while causing the pressure controller to raise the internal pressure of the cuff is a value smaller than the internal pressure of the cuff when the change of the statistical value indicates the inflection point, and the venous pressure estimated while causing the pressure controller to lower the internal pressure of the cuff is a value greater than the internal pressure of the cuff when the change of the statistical value indicates the inflection point” in lines 13-18. It is unclear whether the recitation in lines 13-18 indicates (A) the one venous pressure estimation is based on both raising and lowering the internal pressure of the cuff or (B) there are more than one venous pressure estimations. For the purposes of examination, the claim will be interpreted such that one venous pressure estimation is made while the pressure controller raises or lowers the internal pressure of the cuff. Claim 6 recites a similar limitation, so it is rejected on similar grounds.
Claim 5 recites “the processor estimates the venous pressure while causing the pressure controller to lower the internal pressure of the cuff” in lines 3-4. Claim 1 recites “the venous pressure estimated while causing the pressure controller to raise the internal pressure of the cuff” in lines 13-14. Such conflicting recitations creates confusion regarding whether the venous pressure is estimated while the internal pressure of the cuff is raised or lowered. Claim 9 recites a similar limitation, so it is rejected on similar grounds. The Examiner suggests deleting claims 5 and 9.
Claim 10 recites “a plurality of pressure changes corresponding to pressure vibration that occurs in the cuff, and that is detected by the pressure detector” in lines 7-9. Claim 10 also recites “causes the pressure controller to change the internal pressure of the cuff” in line 6, which indicates a pressure change. It is unclear how plurality of pressure changes in lines 7-9 are related to the pressure change recited in line 6. Based on the specification, the plurality of pressure changes corresponding to pressure vibrations that occur in the cuff are in accordance with pulsations of the subject (Page 4, lines 4-6 of the Applicant’s specification). For the purposes of examination, the recitations will be interpreted to refer to different pressure changes, and the plurality of pressure changes corresponding to pressure vibrations in the cuff are in accordance with pulsations of the subject. Claim 11 recites a similar limitation and is rejected on similar grounds.
Claim 10 recites “acquires a statistical value” in line 7, which indicates that a single statistical value is acquired. Claim 10 further recites “an inflection point of a change of the statistical value” in lines 10-11. However, it is unclear how there can be a change of only one statistical value. Is the value not constant? Are there a plurality of measures of a statistical value? For the purposes of examination, claim 10 will be interpreted such that there are a plurality of measures of the statistical value and the inflection point is of changes of the plurality of measures of the statistical value. Claim 11 recites a similar limitation and is rejected on similar grounds.
Claim 10 recites “estimates a venous pressure of the subject” in line 10. Claim 10 recites “if it is determined that the change of the statistical value is not transient, estimates the venous pressure of the subject” in lines 15-16, which . It is unclear whether the recitations refer the same estimation step or different estimation steps. Additionally, it is unclear happens to estimation in line 10 if the change is transient? Does the estimated venous pressure in line 10 suddenly disappear? The Examiner suggests amending the recitation in lines 15-16 to recite “wherein, before the processor estimates the venous pressure of the subject, the processor determines whether the change of the index value is transient or not, and, if it is determined that the change of the index value is not transient, estimates the venous pressure of the subject”. Claim 11 recites similar limitations and is rejected on similar grounds. 
Claim 11 recites “the statistical value” in lines 11 and 13. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitations will be interpreted to be “the index value”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017029622 A (Ukawa) (previously cited) (Paragraph References to Ukawa are made with respect to the previously provided machine translation) in view of US 2015/0245772 A1 (Kawamoto) (previously cited).

With regards to claim 1, Ukawa discloses a venous pressure measurement apparatus (¶¶ [0039]-[0045] disclose an embodiment 2 which utilizes the venous pressure measuring device 1; Fig. 1 and ¶ [0017] disclose a venous pressure measuring device 1) comprising: a cuff to be attached to a subject (Fig. 1 and ¶ [0018] disclose a cuff 21); a pressure controller that causes an internal pressure of the cuff to change (Fig. 1 and ¶¶ [0019], [0021] disclose a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure); a pressure detector that detects the internal pressure of the cuff (Fig. 1 and ¶¶ [0017], [0020] disclose a pressure sensor 12), and a processor (¶ [0075] discloses a CPU for implementing the pressure control unit 11, the venous pressure calculation unit 13 and abnormality notification 15) that causes the pressure controller to change the internal pressure of the cuff (¶¶ [0019], [0021]-[0024]  discloses pressure control unit 11 changing the pressure applied to the cuff), acquires a statistical value relating to a distribution of amplitudes of a 10plurality of pressure changes corresponding to pressure vibration that occurs in the cuff, and that is detected by the pressure detector (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values of the pulse waves detected during pressurization at each applied pressure), and estimates a venous pressure of the subject based on an inflection point of a change of the statistical value due to the change of the internal pressure of the cuff (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values; ¶ [0026] discloses the venous pressure calculation unit 13 calculates the average venous pressure according to the pulse wave amplitude value measured in each of the above measurement steps; ¶¶ [0040]-[0044] discloses the determination of an outlier value compared to its adjacent applied pressures, wherein the venous pressure is measured after the outlier is excluded; The Examiner notes that the outlier value is an inflection point of a change because it is either a local maximum or a local minimum in relationship to the adjacent points); the venous pressure estimated while causing the pressure controller to raise the internal pressure of the cuff is a value smaller than the internal pressure of the cuff when the change of the statistical value indicates the inflection point (¶¶ [0040]-[0044] and Fig. 6 discloses the determination of an outlier value compared to its adjacent applied pressures, wherein the venous pressure is measured after the outlier is excluded; ¶ [0021] discloses that the pressure measurement steps may be performed as the applied pressure is increased or reduced in a stepwise manner; The above disclosures indicate that if the outlier is a local maximum, a value smaller than the outlier will be estimated to be the venous pressure), and the venous pressure estimated while causing the pressure controller to lower the internal pressure of the cuff is a value greater than the internal pressure of the cuff when the change of the statistical value indicates the inflection point (¶¶ [0040]-[0044] and Fig. 6 discloses the determination of an outlier value compared to its adjacent applied pressures, wherein the venous pressure is measured after the outlier is excluded; ¶ [0021] discloses that the pressure measurement steps may be performed as the applied pressure is increased or reduced in a stepwise manner; The above disclosures indicate that if the outlier is a local minimum, a value larger than the outlier will be estimated to be the venous pressure).
Ukawa discloses a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure (Fig. 1 and ¶¶ [0019], [0021]). The Examiner notes that the claimed “pressure controller” is being interpreted under 35 U.S.C. 112(f) to correspond to a pump mechanism and a valve mechanism as described in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof. Ukawa is silent with regards to the pressure controller including a pump mechanism and a valve mechanism. 
	In a related system for monitoring venous pressure (Abstract of Kawamoto), Kawamoto discloses a pressure control unit comprising a pressurization pump, an electromagnetic valve, and a control circuit (¶ [0038]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pressure controller of Ukawa to incorporate the pressurization pump, electromagnetic valve, and control circuit as taught by Kawamoto. Because both units are for controlling an applied pressure to a region of a body, it would have been the simple substitution of one known equivalent for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate control of the pressure applied to the cuff.


15 	With regards to claim 2, Ukawa further discloses that the processor causes the pressure controller to stepwisely or continuously change the internal pressure of the cuff among a plurality of setting values (¶¶ [0021], [0030] of Ukawa discloses reducing the applied pressure in steps from the initial value a plurality of times; also see ¶ [0065] with regards to the continuous change in pressure), and acquires the statistical value during a period when the internal pressure of 20the cuff is at one of the plurality of setting values (¶ [0025] of Ukawa discloses detecting the average value of the amplitude values of the pulse waves detected during pressurization at each applied pressure).  

With regards to claim 3, the Examiner notes that, in light of the disclosure in Page 6, line 32 to Page 7, line 21, a “transient” value is being interpreted to correspond to an outlier value compared to its adjacent values
Ukawa further discloses that the processor determines whether the change of the statistical value is transient or not (¶¶ [0040]-[0044] and Fig. 6 discloses the determination of an outlier pulse wave amplitude value compared to the adjacent applied pressure values), 25and, if it is determined that the change of the statistical value is not transient, estimates the venous pressure of the subject (¶ [0044] indicates that a venous pressure is determined regardless of whether the outlier pulse wave amplitude value is detected).  

With regards to claim 5, Ukawa further teaches17 the processor estimates the venous pressure while causing the pressure controller to lower the internal pressure of the cuff (¶ [0021] of Ukawa discloses the determination of the venous pressure while the internal pressure of the cuff is reduced)   
With regards to claim 6, Ukawa discloses a venous pressure measurement apparatus (¶¶ [0039]-[0045] disclose an embodiment 2 which utilizes the venous pressure measuring device 1; Fig. 1 and ¶ [0017] disclose a venous pressure measuring device 1) comprising: a cuff to be attached to a subject (Fig. 1 and ¶ [0018] disclose a cuff 21); a pressure controller that causes an internal pressure of the cuff to change (Fig. 1 and ¶¶ [0019], [0021] disclose a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure); a pressure detector that detects the internal pressure of the cuff (Fig. 1 and ¶¶ [0017], [0020] disclose a pressure sensor 12), and a processor (¶ [0075] discloses a CPU for implementing the pressure control unit 11, the venous pressure calculation unit 13 and abnormality notification 15) that causes the pressure controller to change the internal pressure of the cuff (¶¶ [0019], [0021]-[0024] discloses pressure control unit 11 changing the pressure applied to the cuff), acquires an index value indicating a manner of a pressure change corresponding to corresponding to pressure vibration that occurs in the cuff, and that is detected by the pressure detector (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values of the pulse waves detected during pressurization at each applied pressure. The Examiner notes that both the amplitude values and the average value are considered to be an “index value”), and estimates a venous pressure of the subject based on an inflection point of a change of the index value due to the change of the internal pressure of the cuff (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values; ¶ [0026] discloses the venous pressure calculation unit 13 calculates the average venous pressure according to the pulse wave amplitude value measured in each of the above measurement steps; ¶¶ [0040]-[0044] discloses the determination of an outlier value compared to its adjacent applied pressures, wherein the venous pressure is measured after the outlier is excluded; The Examiner notes that the outlier value is an inflection point of a change because it is either a local maximum or a local minimum in relationship to the adjacent points); the venous pressure estimated while causing the pressure controller to raise the internal pressure of the cuff is a value smaller than the internal pressure of the cuff when the change of the index value indicates the inflection point (¶¶ [0040]-[0044] and Fig. 6 discloses the determination of an outlier value compared to its adjacent applied pressures, wherein the venous pressure is measured after the outlier is excluded; ¶ [0021] discloses that the pressure measurement steps may be performed as the applied pressure is increased or reduced in a stepwise manner; The above disclosures indicate that if the outlier is a local maximum, a value smaller than the outlier will be estimated to be the venous pressure), and the venous pressure estimated while causing the pressure controller to lower the internal pressure of the cuff is a value greater than the internal pressure of the cuff when the change of the index value indicates the inflection point (¶¶ [0040]-[0044] and Fig. 6 discloses the determination of an outlier value compared to its adjacent applied pressures, wherein the venous pressure is measured after the outlier is excluded; ¶ [0021] discloses that the pressure measurement steps may be performed as the applied pressure is increased or reduced in a stepwise manner; The above disclosures indicate that if the outlier is a local minimum, a value larger than the outlier will be estimated to be the venous pressure).
Ukawa discloses a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure (Fig. 1 and ¶¶ [0019], [0021]). The Examiner notes that the claimed “pressure controller” is being interpreted under 35 U.S.C. 112(f) to correspond to a pump mechanism and a valve mechanism as described in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof. Ukawa is silent with regards to the pressure controller including a pump mechanism and a valve mechanism. 
	In a related system for monitoring venous pressure (Abstract of Kawamoto), Kawamoto discloses a pressure control unit comprising a pressurization pump, an electromagnetic valve, and a control circuit (¶ [0038]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pressure controller of Ukawa to incorporate the pressurization pump, electromagnetic valve, and control circuit as taught by Kawamoto. Because both units are for controlling an applied pressure to a region of a body, it would have been the simple substitution of one known equivalent for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate control of the pressure applied to the cuff.

With regards to claim 7, the Examiner notes that, in light of the disclosure in Page 6, line 32 to Page 7, line 21, a “transient” value is being interpreted to correspond to an outlier value compared to its adjacent values
Ukawa further discloses that the processor determines whether the change of the index value is transient or not (¶ [0043] discloses the determination of an outlier pulse wave amplitude value which is much higher than those adjacent to it), 25and, if it is determined that the change of the index value is not transient, estimates the venous pressure of the subject (¶ [0044] indicates that a venous pressure is determined regardless of whether the outlier pulse wave amplitude value is detected).  

With regards to claim 9, Ukawa further teaches17 the processor estimates the venous pressure while causing the pressure controller to lower the internal pressure of the cuff (¶ [0021] of Ukawa discloses the determination of the venous pressure while the internal pressure of the cuff is reduced)  

With regards to claim 10, Ukawa discloses a venous pressure measurement apparatus (¶¶ [0039]-[0045] disclose an embodiment 2 which utilizes the venous pressure measuring device 1; Fig. 1 and ¶ [0017] disclose a venous pressure measuring device 1) comprising: a cuff to be attached to a subject (Fig. 1 and ¶ [0018] disclose a cuff 21); a pressure controller that causes an internal pressure of the cuff to change (Fig. 1 and ¶¶ [0019], [0021] disclose a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure); a pressure detector that detects the internal pressure of the cuff (Fig. 1 and ¶¶ [0017], [0020] disclose a pressure sensor 12), and a processor (¶ [0075] discloses a CPU for implementing the pressure control unit 11, the venous pressure calculation unit 13 and abnormality notification 15) that causes the pressure controller to change the internal pressure of the cuff (¶¶ [0019], [0021]-[0024]  discloses pressure control unit 11 changing the pressure applied to the cuff), acquires a statistical value relating to a distribution of amplitudes of a 10plurality of pressure changes corresponding to pressure vibration that occurs in the cuff, and that is detected by the pressure detector (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values of the pulse waves detected during pressurization at each applied pressure), and estimates a venous pressure of the subject based on an inflection point of a change of the statistical value due to the change of the internal pressure of the cuff (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values; ¶ [0026] discloses the venous pressure calculation unit 13 calculates the average venous pressure according to the pulse wave amplitude value measured in each of the above measurement steps; ¶¶ [0040]-[0044] discloses the determination of an outlier value compared to its adjacent applied pressures, wherein the venous pressure is measured after the outlier is excluded; The Examiner notes that the outlier value is an inflection point of a change because it is either a local maximum or a local minimum in relationship to the adjacent points); determines whether the change of the statistical value is transient or not, based on a magnitude of the change of the statistical value before and after the inflection point of the change of the statistical value (¶¶ [0040]-[0044] and Fig. 6 discloses the determination of an outlier pulse wave amplitude value compared to the adjacent applied pressure values; ¶ [0043] discloses the comparison of the pulse wave amplitude value of each applied pressure to that of its adjacent applied pressures, which indicates that the change in magnitudes of the pulse wave amplitude values are considered) , if it is determined that the change of the statistical value is not transient, estimates the venous pressure of the subject (¶ [0044] indicates that a venous pressure is determined regardless of whether the outlier pulse wave amplitude value is detected).  
Ukawa discloses a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure (Fig. 1 and ¶¶ [0019], [0021]). The Examiner notes that the claimed “pressure controller” is being interpreted under 35 U.S.C. 112(f) to correspond to a pump mechanism and a valve mechanism as described in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof. Ukawa is silent with regards to the pressure controller including a pump mechanism and a valve mechanism. 
	In a related system for monitoring venous pressure (Abstract of Kawamoto), Kawamoto discloses a pressure control unit comprising a pressurization pump, an electromagnetic valve, and a control circuit (¶ [0038]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pressure controller of Ukawa to incorporate the pressurization pump, electromagnetic valve, and control circuit as taught by Kawamoto. Because both units are for controlling an applied pressure to a region of a body, it would have been the simple substitution of one known equivalent for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate control of the pressure applied to the cuff.

With regards to claim 11, Ukawa discloses a venous pressure measurement apparatus (¶¶ [0039]-[0045] disclose an embodiment 2 which utilizes the venous pressure measuring device 1; Fig. 1 and ¶ [0017] disclose a venous pressure measuring device 1) comprising: a cuff to be attached to a subject (Fig. 1 and ¶ [0018] disclose a cuff 21); a pressure controller that causes an internal pressure of the cuff to change (Fig. 1 and ¶¶ [0019], [0021] disclose a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure); a pressure detector that detects the internal pressure of the cuff (Fig. 1 and ¶¶ [0017], [0020] disclose a pressure sensor 12), and a processor (¶ [0075] discloses a CPU for implementing the pressure control unit 11, the venous pressure calculation unit 13 and abnormality notification 15) that causes the pressure controller to change the internal pressure of the cuff (¶¶ [0019], [0021]-[0024] discloses pressure control unit 11 changing the pressure applied to the cuff), acquires an index value indicating a manner of a pressure change corresponding to corresponding to pressure vibration that occurs in the cuff, and that is detected by the pressure detector (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values of the pulse waves detected during pressurization at each applied pressure. The Examiner notes that both the amplitude values and the average value are considered to be an “index value”), and estimates a venous pressure of the subject based on an inflection point of a change of the index value due to the change of the internal pressure of the cuff (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values; ¶ [0026] discloses the venous pressure calculation unit 13 calculates the average venous pressure according to the pulse wave amplitude value measured in each of the above measurement steps; ¶¶ [0040]-[0044] discloses the determination of an outlier value compared to its adjacent applied pressures, wherein the venous pressure is measured after the outlier is excluded; The Examiner notes that the outlier value is an inflection point of a change because it is either a local maximum or a local minimum in relationship to the adjacent points); determines whether the change of the index value is transient or not, based on a magnitude of the change of the index value before and after the inflection point of the change of the index value (¶¶ [0040]-[0044] and Fig. 6 discloses the determination of an outlier pulse wave amplitude value compared to the adjacent applied pressure values; ¶ [0043] discloses the comparison of the pulse wave amplitude value of each applied pressure to that of its adjacent applied pressures, which indicates that the change in magnitudes of the pulse wave amplitude values are considered), if it is determined that the change of the index value is not transient, estimates the venous pressure of the subject (¶ [0044] indicates that a venous pressure is determined regardless of whether the outlier pulse wave amplitude value is detected).  
Ukawa discloses a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure (Fig. 1 and ¶¶ [0019], [0021]). The Examiner notes that the claimed “pressure controller” is being interpreted under 35 U.S.C. 112(f) to correspond to a pump mechanism and a valve mechanism as described in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof. Ukawa is silent with regards to the pressure controller including a pump mechanism and a valve mechanism. 
	In a related system for monitoring venous pressure (Abstract of Kawamoto), Kawamoto discloses a pressure control unit comprising a pressurization pump, an electromagnetic valve, and a control circuit (¶ [0038]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pressure controller of Ukawa to incorporate the pressurization pump, electromagnetic valve, and control circuit as taught by Kawamoto. Because both units are for controlling an applied pressure to a region of a body, it would have been the simple substitution of one known equivalent for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate control of the pressure applied to the cuff.


Response to Arguments
Claim Objections
There are new grounds of claim objections.

Claim Interpretation
	Applicant’s arguments with regards to the interpretation of “pressure controller” under 35 U.S.C. § 112(f) have been fully considered but they are not persuasive. The Examiner acknowledges that, in the context of computer-processing, a “controller” is associated with a microprocessor or a CPU which have structure.  However, there is no indication in the specification or the claim language that the recited “pressure controller” is limited to computer-processing. In the context of causing an internal pressure of a cuff to change, the term “controller” does not have a well-known or ordinary meaning that is tied to structure. Therefore, the “controller” is a nonce word that is synonymous with “a unit for controlling”. Page 3, lines 10-15 of the Applicant’s specification indicates that the pressure controller includes a pump mechanism and a valve mechanism, which provides guidance regarding what structure the pressure controller should be interpreted to correspond to. Therefore, the limitation is being interpreted to correspond to a pump mechanism and a valve mechanism as recited in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof.

Claim Rejections - 35 U.S.C. §112
	There are new grounds of rejections under 35 U.S.C. §112(b) that were necessitated by the claim amendments filed 09/20/2022.

Claim Rejections - Prior art
Applicant’s arguments, see pages 8-9 of the Remarks filed 09/20/2022 with respect to the rejections of claims 1 and 6 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference of Ukawa. See the above prior art analysis with regards to the claim limitations. The dependent claims are not patentable because they depend upon unpatentable claims 1 and 6. 
There is a new grounds of rejection of claims 10 and 11 made in view of Ukawa. In particular, Ukawa discloses a processor that determines whether the change of the statistical value or index value is transient or not, based on a magnitude of the change of the statistical value or the index value before and after the inflection point of the change of the statistical value or index value  (¶¶ [0040]-[0044] and Fig. 6 discloses the determination of an outlier pulse wave amplitude value compared to the adjacent applied pressure values; ¶ [0043] discloses the comparison of the pulse wave amplitude value of each applied pressure to that of its adjacent applied pressures, which indicates that the change in magnitudes of the pulse wave amplitude values are considered) , if it is determined that the change of the statistical value or index value is not transient, estimates the venous pressure of the subject (¶ [0044] indicates that a venous pressure is determined regardless of whether the outlier pulse wave amplitude value is detected).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791